CUNNINGHAM, J.,
Dissenting.—I am unable to concur in the order of the majority of the court affirming the judg*518ment sustaining the general demurrer to the eomplaint. Briefly, I will state some of the reasons that influence my dissent.
Paragraph 468, Civil Code of 1913, provides:
“The defendant may demur to the eomplaint when it appears upon the face thereof, either: ... (6) That the complaint does not state facts sufficient to constitute a cause of action.”
The demurrer filed by the defendant is as follows:
“Comes now the defendant . . . and demurs to the plaintiff’s complaint filed herein, for the reason that the facts stated in plaintiff’s complaint do not constitute a cause of action against the defendant.”
The court sustained this demurrer, and, plaintiff refusing to amend his complaint, judgment was ordered and rendered for defendant.
The briefs of the parties here filed seem to agree that the court made this ruling because in the special charter of the defendant, city of Phoenix, this provision was enacted (section 7, article 18, Act of Territorial Legislature approved March 11, 1885) :
“The said corporation shall not be liable to anyone, or for any loss or injury to person or property growing out of, or caused by the malfeasance, misfeasance or neglect of duty of any officer, or other authorities of said city; or for any injury or damages happening to such person or property on account of the condition of any zanje, sewer, cesspool, street, sidewalk or public ground therein; but this does not exonerate any officer of said city, or any other person from such liability, when such casualty or accident is caused by the willful neglect of duty enforced upon such officer or person by law, or by the gross negligence or willful misconduct of such officer or person in any other respect.”
The effect of this provision is to expressly withhold permission of the sovereign to sue one of its agencies in a specified class of actions; that is, to recover for injuries suffered from the negligence of the designated officers.
The complaint is not subject to demurrer for the reasons assigned, because the defect averred does not appear upon the face of the eomplaint. On the other hand, the charter in force at the time the action was commenced gave general *519permission to sne and be sued without exception, and that charter was sufficiently pleaded in the complaint to bring its terms within judicial notice. Paragraph 432, Civ. Code, 1913; section 2 of article 13, state Constitution.
By reference to the present charter of Phoenix, the fact appears that it was in effect on December 1, 1913, and the suit was commenced on May 5, 1914, five months after the charter became effective. The charter contains this provision: “ (c) It may sue and be sued, plead and be impleaded, in all courts of law or equity, in all actions and proceedings whatsoever”—thereby granting permission to sue in all classes of actions, including the class in which the permission had been theretofore expressly withheld.
In Beers v. Arkansas, 20 How. 527, 15 L. Ed. 991, the supreme court of the United States had under consideration the question of the right to sue a state when the state had not granted permission. The court, speaking by TANEY, C. J., said:
“It is an established principle of jurisprudence in all civilized nations that the sovereign cannot be sued in its own courts, or in any other, without its consent and permission; but it may, if it thinks proper, waive this privilege, and permit itself to be made a defendant in a suit by individuals, or by another state. And, as this permission is altogether voluntary on the part of the sovereignty, it follows that it may prescribe the terms and conditions on which it consents to be sued, and the manner in which the suit shall be conducted, and may withdraw its consent whenever it may suppose that justice to the public requires it.”
Such a vast number of cases have approved the principle enunciated in this case that a reference to them seems superfluous, but, for convenience, I refer to note appended to the above case in 20 How. 527, 15 L. Ed. 991 (Ex. Ann.).
If the right to grant or withhold the permission to sue is a privilege of sovereignty, and, where the permission has not been granted, the sovereignty may waive it, then it follows that the privilege has been waived by an appearance in the cause by filing a general demurrer alleging that the complaint fails to state facts sufficient to constitute a cause of action. Such appearance and consequent waiver are equal to the granting of permission to the plaintiff to sue in that *520instance and consent to the court to enter judgment in the cause on the issue made. If the state had been named as . party defendant, no possible doubt exists that such would have been the conditions. And-1 am of the opinion that, because the sovereignty withholds its permission to be sued either impliedly by its silence on the subject, or expressly by a positive enactment, and while withheld in either manner a matter transpires between an individual and the sovereignty, which, had the same matter transpired between the individual and a private person, a cause of action would have arisen in favor of the individual against the other person, under such circumstances, the individual has a valid cause of action against the sovereignty, which is unimpaired as a cause of action, but unenforceable, because the courts have no jurisdiction to entertain the action against the sovereignty without its consent (Bank of Washington v. Arkansas, 20 How. 530, 15 L. Ed. 993); and that, when the sovereignty has granted permission to sue it generally, then, no other legal impediment intervening, the action may be commenced and prosecuted against the sovereignty upon the cause of action arising prior to the grant of permission to sue, upon the principle set forth in Beers v. Arkansas, supra, and recognized and applied in Bank of Washington v. Arkansas, supra, and numerous other authorities.
The duty, to care for public roads outside of incorporated cities and towns is a public duty of the state. The state has expressly delegated that duty to the incorporated cities and towns over the streets, alleys and public grounds within the cities and towns. Then the defendant, city of Phoenix, while cleansing and earing for its streets, was engaged in the performance of a public duty, a duty in which the inhabitants of the incorporation—the public—were alike interested and benefited. In the performance of that duty the defendant was the sovereign and entitled to all the privileges incident to the matter in hand to which the state would be entitled had it directly performed the duty in the same manner. In prosecuting an action against the city for an injury received through the negligence of the city, the plaintiff is required to bring himself within the conditions prescribed by law before he can maintain his action. Sargent v. Town of Gilford, 66 N. H. 543, 27 Atl. 307.
*521When this action was commenced no special conditions were prescribed. The charter provision granted sufficient permission to sue. The charter was sufficiently pleaded in the complaint, as measured by a general demurrer, to show this permission, and consequently to set forth the jurisdiction of the court to entertain the suit, and the demurrer admitted these essential facts.
In my opinion, the order sustaining the general demurrer was reversible error, and the judgment should be reversed and the cause remanded.